       Case 2:20-cr-00153-RMP      ECF No. 16    filed 11/19/20      PageID.42 Page 1 of 4



1
                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON
2
                                                                  Nov 19, 2020
3                                                                      SEAN F. MCAVOY, CLERK



4

5                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
6

7     UNITED STATES OF AMERICA,
                                                   NO: 2:20-CR-153-RMP-1
8                               Plaintiff,
                                                   ORDER GRANTING
9           v.                                     GOVERNMENT’S UNOPPOSED
                                                   MOTION FOR PROTECTIVE ORDER
10    MADDESYN DANIELLE
      GEORGE, also known as Martha
11    Ruthless,

12                              Defendant.

13

14         BEFORE THE COURT is a motion by the United States for entry of a

15   protective order regarding the disclosure of discovery and sensitive information,

16   ECF No. 15. The United States seeks a protective order on an expedited basis to

17   govern the production of discovery containing sensitive personal identifiers, such

18   as social security numbers, driver’s license information, dates of birth, phone

19   numbers, and email addresses, to defense counsel in connection with the United

20   States’ discovery obligations. Id. at 1−2. The United States further notes that the

21   discovery in this case will include medical records of the putative victim as well as


     ORDER GRANTING GOVERNMENT’S UNOPPOSED MOTION FOR
     PROTECTIVE ORDER ~ 1
       Case 2:20-cr-00153-RMP      ECF No. 16    filed 11/19/20   PageID.43 Page 2 of 4



1    personal identifying information of potential eye and ear witnesses. Id. The

2    United States represents that Defendant Maddesyn George does not oppose the

3    motion. Id. at 5. Having reviewed the motion, the record, and relevant law, the

4    Court is fully informed.

5          The standard for entry of a protective order in a criminal matter, generally, is

6    good cause. See Fed. R. Crim. P. 16(d)(1) (providing that a “court may, for good

7    cause, deny restrict, or defer discovery or inspection, or grant other appropriate

8    relief”). The Court finds that the potential injury from the dissemination of the

9    sensitive information at issue, combined with the benefit from avoiding redaction

10   of that information, constitutes good cause to enter the proposed protective order in

11   an expedited fashion. However, Defendant may move to modify the protective

12   order at a later date. See Fed. R. Crim. P. 16(d).

13         Accordingly, IT IS HEREBY ORDERED:

14         1.     The United States’ Unopposed Motion for Protective Order, ECF No.

15   15, is GRANTED.

16         2.     Pursuant to the discovery obligations previously imposed by the

17   Court, the United States is authorized to disclose discovery in its possession and

18   any Protected Information contained therein. As used herein, “Protected

19   Information” means sensitive personal, business, and financial information of

20   defendants and third parties, including for example, social security numbers,

21   driver’s license and identification information, taxpayer identification numbers, tax


     ORDER GRANTING GOVERNMENT’S UNOPPOSED MOTION FOR
     PROTECTIVE ORDER ~ 2
       Case 2:20-cr-00153-RMP        ECF No. 16    filed 11/19/20   PageID.44 Page 3 of 4



1    information and records, salary information, dates of birth, birth places, addresses,

2    phone numbers, e-mail addresses, personal photographs, cooperating witness

3    information, minor witness information, and financial and business account

4    numbers and information.

5           3.     Counsel for Defendant (hereinafter “Defense Counsel”) shall not

6    share or provide any discovery items produced by the United States in this case

7    with anyone other than designated Defense Counsel, defense investigators, retained

8    expert witnesses, and support staff. Defense Counsel may permit their respective

9    Defendant to view unredacted discovery items in the presence of Defense Counsel,

10   defense investigators, and support staff. Defense Counsel personally, or through

11   Defense Counsel’s investigators and support staff, may show unredacted discovery

12   items to witnesses in regard to items or events about which a witness may have

13   personal knowledge. Defense Counsel and his investigators and support staff shall

14   not allow Defendant or witnesses to copy Protected Information contained in the

15   discovery.

16          4.     The discovery and information therein may be used only in

17   connection with the litigation of this case and for no other purpose. The discovery

18   is now and will forever remain the property of the United States. At the conclusion

19   of the case, Defense Counsel will return the discovery to the United States, will

20   certify that it has been shredded, or, if the materials are still needed, will store it in

21   a secure place and not disclose it to third parties. If the assigned Defense Counsel


     ORDER GRANTING GOVERNMENT’S UNOPPOSED MOTION FOR
     PROTECTIVE ORDER ~ 3
       Case 2:20-cr-00153-RMP      ECF No. 16     filed 11/19/20   PageID.45 Page 4 of 4



1    is relieved or substituted from the case, Defense Counsel will return the discovery

2    to the United States or certify that it has been shredded.

3          5.     Defense Counsel shall store the discovery in a secure place and will

4    use reasonable care to ensure that it is not disclosed to third persons contrary to the

5    Protective Order.

6          6.     Defense Counsel shall be responsible for advising Defendant,

7    employees, witnesses, and other members of the defense team of the contents of

8    this Protective Order.

9          7.     This Protective Order also shall apply to any new Defense Counsel

10   that may later become counsel of record in this case.

11         IT IS SO ORDERED. The District Court Clerk is directed to enter this Order

12   and provide copies to counsel.

13         DATED November 19, 2020.

14
                                                 s/ Rosanna Malouf Peterson
15                                            ROSANNA MALOUF PETERSON
                                                 United States District Judge
16

17

18

19

20

21


     ORDER GRANTING GOVERNMENT’S UNOPPOSED MOTION FOR
     PROTECTIVE ORDER ~ 4
